Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 16/302,584, issued as US Patent No. 10,954,505, which is a 371 of PCT/EP2017/062086.
The amendment filed on July 21, 2022 has been entered.  No new matter has been entered.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Declaration under 37 CFR 1.130
The declaration under 37 CFR 1.130 filed July 21, 2022 is sufficient to overcome the rejection of claims 16, 18-20, 22-23, and 39 based upon the anticipation rejection of Jaeckel (US 11,174,473 – form PTO-892) under 35 U.S.C. 102(a)(2) and the rejection of claims 16, 18-20, 22-23, and 39 based upon the anticipation rejection of Jaeckel (US 10,941,389 – form PTO-1449) under 35 U.S.C. 102(a)(2).


Response to Amendments/Arguments
Applicant’s arguments, see pages 9-10, filed July 21, 2022, with respect to claims 16, 18-20, 22-23, and 39 have been fully considered and are persuasive.  The rejections of claims 16, 18-20, 22-23, and 39 under 35 U.S.C. 102(a)(2) have been withdrawn. 

Applicant’s arguments, see pages 10-12, filed July 21, 2022, with respect to claims 16, 18-20, 22, and 39 have been fully considered and are persuasive.  All nonstatutory double patenting rejections have been withdrawn. 
 

Election/Restrictions
Claim 16 is allowable. Claims 17, 21, and 24-38, previously withdrawn from consideration as a result of a restriction/election of species requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Inventions I-III and the election of species requirement, as set forth in the Office action mailed on November 8, 2021, is hereby withdrawn and claims 17, 21, and 24-38 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Allowable Subject Matter
Claims 16-39 are allowed.

Statement for Reasons for Allowance
The following is an Examiner’s statement for allowance.  Although camel chymosin of SEQ ID NO:2 was known in the art, there is no teaching or suggestion in the prior art directed to variants of camel chymosin having the specific combination of amino acid modifications at (a) M157, (b) one or more selected from G70, S132, V136, K231, and N291, (c) L222I substitution, and (d) excluding an L222V substitution recited in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652